Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/04/2021 has been entered.

Response to Amendment
The applicant has amended their application as follows: 
Amended: 1
Cancelled: 2, 4-5
Added: None
Therefore, claims 1, 3 and 6-16 are currently pending in the instant application.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 6, 11-12 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hayes et al. (US 2016/0349854 A1, hereinafter “Hayes”) in view of Jung et al. (US 2014/0082490 A1, hereinafter “Jung”) and Diederiks (US 2005/0030292 A1, hereinafter “Diederiks”).

As to claim 1, Hayes (Fig. 3) discloses a display system (32), comprising 
a flexible display screen (38; Para. 0046) including a front side and a back side (front side and back side);  
a plurality of haptic elements (Fig. 13 element 34) arranged in an array on the back side of the screen (Fig. 9; Para. 0095-0096, an interface screen); and 
a controller board (Fig. 13 element 72a) connected to the plurality of haptic elements (34) and the flexible display screen (Fig. 11 element 126) and configured to receive and transmit signals to and from the plurality of haptic elements and the display (Para. 0092, 0095) and to produce a display of a plurality of interactive buttons on the front side of the flexible display screen in locations corresponding to the plurality of haptic elements (Fig. 9; Para. 0087, 0089),
wherein the controller board is configured to produce different configurations of the interactive buttons on the same flexible display screen at different times (Fig. 9; Para. 0089)

the haptic feedback includes actuating a haptic element which corresponds to the location of an interactive button selected by the touch input (Para. 0095), 
wherein the flexible display screen (Fig. 9) is configured to:
display a first viewable image comprising a plurality of first interactive buttons (Fig. 9 elements 136, 138, 132; Para. 0089, menu icons for a patient menu 136), and
on a condition that one of the plurality of first interactive buttons is selected, display a second viewable image comprising a plurality of second interactive buttons (Para. 0089, when a user selects the therapy menu 138, it will display the menu icons for the therapy menu). 
Hayes does not disclose a controller board configured to receive and transmit signals to and from the plurality of haptic elements and the flexible display screen, 
wherein the plurality of interactive buttons include a first interactive button which corresponds to the location of more than one haptic elements, and all of the more than one haptic elements are actuated in response to selection of the first interactive button by the touch input, and
wherein a touch event of each of the first and second interactive buttons provides a haptic feedback. 
However, Jung (Fig. 8) teaches a controller board configured to receive and transmit signals to and from the plurality of haptic elements (131-1, 131-2) and the flexible display screen (112; Para. 0078), and
wherein a touch event of each of the first and second interactive buttons provides a haptic feedback (Fig. 5 elements 421, 422; Para. 0065). 

And, Diederiks teaches Wherein the plurality of interactive buttons include a first interactive button which corresponds to the location of more than one haptic elements, and all of the more than one haptic elements are actuated in response to selection of the first interactive button by the touch input (Fig. 2-4; Para. 0022-0024, each piezo electrical elements corresponding to the button 104 are depressed in response to a touch input). 
It would have been obvious to one of ordinary skill in the art to combine the teaching of Diederiks to map multiple piezoelectric elements to a button in the device disclosed by Hayes/Jung. The motivation would have been to accommodate for buttons that expand beyond two or more graphical pixels (Diederiks; Para. 0022)

As to claim 3, Hayes (Fig. 13) discloses the display system of claim 1, wherein the flexible display screen is a passive screen which does not include a touch sensing layer (Para. 0095, each of piezoelectric devices functions both to sense a user’s touch and to deliver haptic feedback). 

As to claim 6, Hayes discloses the display system of claim 1, wherein the plurality of haptic elements are mounted on a PCB (Para. 0057, 0094).

 	As to claim 11, Hayes does not explicitly disclose the display system of claim 1, wherein the flexible display screen is an OLED display. 
However, Jung discloses the display system of claim 1, wherein the flexible display screen is an OLED display (Para. 0077).

 
As to claim 12, Hayes does not disclose the display system of claim 1, wherein the flexible display is implemented as a keyboard.
However, Jung teaches the display system of claim 1, wherein the flexible display is implemented as a keyboard (Fig. 5). 
It would have been obvious to one of ordinary skill in the art to combine the teaching of Jung to include a keyboard in the device disclosed by Hayes. The motivation would have been to provide a keyboard as input means (Jung; Para. 0063). 

As to claim 15, Hayes discloses the display system of claim 1, wherein the plurality of interactive buttons and the plurality of haptic elements are provided in a 1:1 ratio (Fig. 13 element 34; Para. 0095).
 
As to claim 16, Hayes discloses the display system of claim 1, wherein the plurality of interactive buttons include an interactive button which corresponds to the location of more than one haptic element (Fig. 13 element 34; Para. 0095-0096). 

Claims 7-10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hayes, Jung and Diederiks as applied to claim 1 above, and further in view of Myers et al. (US 2013/0076649 A1, hereinafter “Myers”).

As to claim 7, Hayes does not explicitly disclose the display system of claim 6, wherein a thickness of the display screen from the haptic elements to a touch surface is less than a thickness of the PCB.
However, Myers teaches wherein a thickness of the display screen from the haptic elements to a touch surface is less than a thickness of the PCB (Para. 0039).
It would have been obvious to one of ordinary skill in the art, at the time of filing, to incorporate the teaching of Myers to use thin touch and display layer in a device disclosed by Hayes/Jung/Diederiks. The motivation would have been to decrease the overall thickness of the device. 
 
As to claim 8, Myers teaches the display system of claim 7, wherein a thickness of the display screen from the haptic elements to the touch surface is less than 1.3 mm (Para. 0039). 
 
As to claim 9, Hayes does not explicitly disclose the display system of claim 6, further comprising a spacer including cutouts.
However, Myers teaches the display system of claim 6, further comprising a spacer including cutouts (Fig. 6 element 18; Para. 0062) which receive the plurality of haptic elements (Para. 0063). 
It would have been obvious to one of ordinary skill in the art to combine the teaching of Myers to have the spacer layer with in the device disclosed by Hayes. The motivation would have been to place the haptic elements in the cutouts. 

As to claim 10, Hayes does not disclose the display system of claim 1, further including a protective cover which forms a touch surface including a thickness of less than 500 µm. 
However, Jung teaches that the display system of claim 1, further including a protective cover which forms a touch surface (Fig. 8 element 111). 

And, Myers teaches a touch surface including a thickness of less than 500 µm (Myers; Para. 0039).
It would have been obvious to one of ordinary skill in the art to combine the teaching of Myers to use a thinner layer in the device disclosed by Hayes/Jung/Diederiks. The motivation would been to reduce the overall thickness of the touchscreen device (Myers; Para. 0039). 

As to claim 13, Hayes does not disclose the display system of claim 12, wherein the flexible display is a second screen in a laptop computer. 
However, Myers teaches wherein the flexible display is a second screen in a laptop computer (Fig. 3 element 24; Para. 0037, 0055, edge display). 
It would have been obvious to one of ordinary skill in the art to combine the teaching of Myers to include a touchscreen on an edge of the display display in the device disclosed by Hayes/Jung/Diederiks. The motivation would have been to create virtual interface on the sidewall edges of the display device (Myers; Para. 0010). 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Hayes, Jung and Diederiks as applied to claim 1 above, and further in view of Heubel et al. (US 8,593,409 B1, hereinafter “Heubel”).

As to claim 14, Hayes does not disclose the display system of claim 1, wherein the flexible display is implemented in a vehicle. 

It would have been obvious to one of ordinary skill in the art to combine the teaching of Heubel and Hayes to include a touchscreen device in a vehicle. The motivation would have been to provide interactive user interface (Heubel; Col. 1 lines 35-50).

Conclusion
The prior at made of record and not relied upon is considered pertinent to applicant‘s disclosure.
Heubel et al.  (US 9,829,977 B2) teaches a haptic array that can be activated in a group (Fig. 1(d)-1(e)). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BIPIN GYAWALI whose telephone number is (571)272-1597.  The examiner can normally be reached on M-F 9:00-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Will Boddie can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 


BIPIN GYAWALI
Examiner
Art Unit 2625



/BIPIN GYAWALI/Examiner, Art Unit 2625                                                                                                                                                                                                        
/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625